                  Case 1:20-cv-05771-JGK Document 41 Filed 09/14/20 Page 1 of 1



                                                      ALSTON & BIRD
                                                                          90 Park Avenue
                                                                        New York, NY 100 16

                                                                            212-210-9400
                                                                          Fax: 212-210-9444
                                                                           www.al ston.com

          Reade W. Seligmann                                         Direct Dial: 212-210-9453                       Email : reade .seligmann@alston.com



                                                                    September 11, 2020


         VIAECF
                                                                                                            .rJC"'T)5· ,, .
                                                                                                           r;.=.:..::=:.: --:::::::.:=.-.=..~-;:;.~1~.... ·--. ... ~_
                                                                                                                                      )""'T'/
         The Honorable John G. Koeltl, U.S.D.J.                                                            !  ' .. ,.~. . ..:, l :. ~ ·-
                                                                                                            · 1' l"lf1C ( )"1' A";.;''.' T'T'
                                                                                                            \ 1-- ~
                                                                                                                                                                                 .I
         United States Courthouse
         500 Pearl Street                                                                                  ll ELEC'1'~ C' '.'~~~,
                                                                                                                           ' - "_. .,. ' ·
                                                                                                                                                _t ; . T_. / t- •   r_1   :._,

         New York, New York 10007                                                                           1
                                                                                                              j DC-C (': _ _ _____ _
                                                                                                            l ,·T ~   ....-,-•    .   . 0 /ii
                                                                                                                                          ,.  ., 7-0.1 0 '
                                                                                                                                                          ii;__. -
                                                                                                                                                          I;
                                                                                           •                :   I      :-- l _- .. :L>.
                                                                                                                    1 ~.    _.           //'        "-- -                        I
                   Re:          The Legacy Agency, Inc. v. Brodie Scoffield et a1. _-_ _ _ . _ - .                                                                  . .. _
                                No. 1:20-cv-5771 (JGK)

         Dear Judge Koeltl:

                  This firm is counsel to Respondents/Defendants Brodie Scoffield, Meghan Whelan,
         and Chris Amezquita in this action. In its Order, dated August 18, 2020, the Court granted the
         parties' requests that all future filings redact any quotation of the subject arbitral award and
         that all future filings consisting of materials submitted in the subject arbitration be filed under
         seal. (See D.E. 18). Respondents/Defendants write pursuant to the August 18 Order to seek
         leave to file (i) a redacted brief in response to the brief filed by Amicus Major League Baseball
         Players' Association and (ii) Exhibit A attached thereto, under seal. Exhibit A contains
         portions of Plaintiff/Claimant The Legacy Agency, Inc.'s post-hearing reply memorandum
         submitted in the underlying arbitration.

                Wherefore, Respondents/Defendants respectfully request that their motion to file a
         redacted brief and to file its accompanying exhibit under seal, be granted.

          APPLICATION GRANTED

       &er;;;_:E_D__                                                               Respectfully submitted,

                                                                                  Isl Reade W. Seligmann
            John G. Koeltl, U.S.O.J.                                              READE W. SELIGMANN

   iP-
'f/;     ~ •· Counsel ofRecord




             Atlanta • Beijing • B1ussels • Charlotte • Dallas • Los Angeles • New York• Research Tri angle• San Francisco • Silicon Vall ey • Washington, D.C.
